Citation Nr: 0505768	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision rendered by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein, in pertinent 
part, the veteran's claim of entitlement to service 
connection for an anxiety disorder was denied.  He indicated 
disagreement with that decision and, after being furnished a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in July 2003.

The veteran presented sworn testimony at a personal hearing 
held before the undersigned Acting Veterans Law Judge in 
December 2004.  The transcript of that hearing has been 
associated with the veteran's claims file.

In a rating decision dated in November 2004, the RO denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  He was notified of that 
decision, and of appellate rights and procedures, later in 
that month.  As of this date, it does not appear that he has 
indicated disagreement with that decision; accordingly, those 
claims are not on appeal and are not before the Board at this 
time.  See 38 C.F.R. § 20.200 (2004).  

VA medical records dated in August 2004 and December 2004 
reference the presence of post-traumatic stress disorder 
(PTSD).  The veteran has not raised any claim of entitlement 
to service connection for PTSD, nor is any such claim, at 
this time, inextricably intertwined with his claim of 
entitlement to service connection for an anxiety disorder, 
which is on appeal and which is discussed herein.  
Consideration of any claim of entitlement to service 
connection for PTSD is referred to the RO for action as 
appropriate.




FINDING OF FACT

An anxiety disorder was not incurred in or aggravated by 
active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an anxiety disorder.  He specifically alleges that his 
current anxiety disorder began during service, when he was 
ridiculed because of his failure to be promoted due to a knee 
impairment. 

However, prior to proceeding with an examination of the 
merits of the claim, the Board must first determine whether 
the appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, by letter to the 
veteran dated in September 2002, VA specifically advised the 
veteran that he should provide any and all evidence in his 
receipt that would substantiate his claim, structured towards 
the three elements of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Because 
the September 2002 letter thus advised the veteran that he 
should provide all relevant evidence in his possession 
towards his claim, VA has complied with its duty to notify.  
Pellegrini, supra. 


As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records and all pertinent outpatient treatment 
records have been associated with his claims file.  The 
veteran has specifically indicated that further private 
medical records are not available, and the VA medical center 
he has alleged furnished him treatment has advised that no 
records other than those already provided are available.

The Board has considered whether a medical nexus opinion is 
necessary.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  However, as explained below, the claim is being 
denied on the basis of the lack of evidence of an in-service 
event (i.e., what occurred, or more precisely what did not 
occur, during service).  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility, and given that the veteran has provided no 
further information of an in-service event, any medical 
opinion that provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  

The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented is not 
appropriate.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He was 
accorded a hearing before the Board in December 2004, per his 
request.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2004). 
Further, having carefully considered the merits of the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For certain chronic disorders, including organic disease of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The medical evidence demonstrates that an anxiety disorder is 
currently manifested.  Recent medical evidence, to include 
both VA and private medical records, reflects the presence of 
this disability.  The Board, accordingly, finds that Hickson 
element (1), medical evidence of a current disorder, in the 
form of a currently manifested anxiety disorder, is 
satisfied.

However, with respect to Hickson element (2), in-service 
incurrence of injury or disease, the veteran's service 
medical records do not show that a mental problem of any type 
was manifested during service, nor are there in-service 
complaints that have been associated with the later-diagnosed 
anxiety disorder.  While the veteran has alleged that his 
disorder arose and manifested during service, and he has 
submitted recent statements from family members to that 
effect, his service medical records are devoid of any 
complaints or findings reflecting the presence of any such 
manifestations.

When compared to the probative value of contemporaneous 
medical evidence or the absence thereof, the veteran's 
statements, and the contemporaneous lay statements, do not 
furnish a sufficient basis for the Board to conclude that the 
veteran's anxiety disorder was manifest during service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  

In brief, Hickson element (2), an in-service disease or 
injury, is not satisfied.  The evidence does not demonstrate 
that the veteran had an anxiety disorder during his period of 
active service.  In that regard, the Board must point out 
that the report of a VA examination conducted in March 1966, 
approximately one year following his separation from service, 
neither reflects the presence of an anxiety disorder, nor of 
complaints by the veteran of any mental problems; the report, 
in fact, notes with regard to his psychiatric system that he 
"[s]eems stable."  The medical evidence first demonstrates 
the presence of a mental disorder in December 1985; a private 
medical report dated in that month indicates complaints of 
anxiety at work, and that the veteran had apparently 
previously been prescribed Valium.  While this report 
suggests that an anxiety disorder had been manifested prior 
to December 1985, it does not provide a basis for any 
conclusion that the anxiety being accorded treatment as of 
that date had begun during military service that had 
concluded almost 23 years previously.  

With respect to Hickson element (3), medical nexus, there are 
of record a number of medical findings to the effect that the 
veteran's current anxiety disorder is the product of his 
active service.  For example, a Vet Center therapist, in an 
August 2004 statement, averred that the veteran's anxiety and 
depression occurred as a direct result of events experienced 
while serving in the U.S. Navy during the Vietnam Era.  
Statements such as there, however, are not probative because 
they rely on the unsubstantiated claims by the veteran; not 
only are his service medical records devoid of evidence of 
mental problems, they are also devoid of evidence of the in-
service harassment he now alleges was the cause of his 
anxiety.  

It has been repeatedly held that the Board is not required to 
accept medical opinions that are based upon the claimant's 
recitation of medical history.  In addition to Swann and 
Reonal, supra, see Owens v. Brown, 7 Vet. App. 429 (1995) 
[Board not bound to accept physicians' opinions based on 
claimant's recitation of events].  The statements in which 
health care providers have attributed the veteran's current 
anxiety disorder to in-service ridicule relied on his 
recitation of the purported events without ascertaining, 
prior to rendering their conclusions, whether those events 
occurred at all.  As such, those statements are of no 
probative value, and do not serve to establish a medical 
nexus between the veteran's current anxiety disorder and his 
military service.  Thus, the probative medical nexus evidence 
is against the veteran's claim and Hickson element (3) is 
also not met.

In brief, neither Hickson elements (2) nor (3) are satisfied.  
The preponderance of the evidence is against the veteran's 
claim, which accordingly fails. 


						



ORDER

Service connection for an anxiety disorder is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


